Citation Nr: 1440210	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  14-03 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for a lumbar spine disorder.

3.  Entitlement to service connection for radiculopathy of the upper extremities.

4.  Entitlement to service connection for neuropathy of the lower extremities.

5.  Entitlement to service connection for a psychiatric disorder, claimed as bipolar disorder.

6.  Entitlement to service connection for the purpose of establishing eligibility to treatment for a psychiatric disorder, pursuant to 38 U.S.C.A. § 1702.  

7.  Entitlement to an initial rating in excess of 10 percent for the residuals of a right fibular fracture.

8.  Entitlement to an initial compensable rating for the residuals of a left fifth metatarsal fracture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The appellant served on active duty from October 1993 to June 1998 and from August 2002 to January 2005.  His awards and decorations included the Parachutist Badge.

This matter came to the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the RO.  

After reviewing the record, the Board finds that additional development of the evidence is warranted prior to further consideration by the Board.  Accordingly, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  The VA will notify the appellant if further action is required.


REMAND

On VA Form 9, received in January 2014, the appellant requested a hearing at the RO before a Veterans Law Judge from the Board.  To date, that hearing has not been scheduled.  Accordingly, the AOJ must perform the following actions:

The AOJ must schedule the appellant for a hearing at the RO before a Veterans Law Judge from the Board.  Thereafter, if in order, the claims folder should be returned to the Board for further appellate action.  

If the appellant does not report for his requested hearing, a copy of the notice informing him of the date, time, and location of that hearing must be associated with the claims folder.  If that notice is returned by the Post Office as undeliverable, that fact must be noted in writing and associated with the claims folder.  

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  

The appellant need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matter the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
S. L. KENNEDY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



